DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 7/19/2021. As directed by the amendment, no claims were canceled, claims 1, 10, and 14 were amended, and claims 16-20 were added. Thus, claims 1-20 are pending for this application.

 Terminal Disclaimer
 The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/227,390 and 16/221,658  has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
REASONS FOR ALLOWANCE
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the humidifier of claim 1 and the airway pressure support system of claim 10 such that, as recited in claims 1 and 10, the humidifier includes a receiving member having an annular shaped body portion that defines a pocket fluidly coupled to and extending away from the interior pathway and a tongue member extending radially outwardly from the body portion wherein the receiving member is coupled to the wall portion of the conduit 
The closest prior art of record are: Burgess (US 2018/0250490), Harrington (US 2020/0114114), Singh (US 2017/0129795), Oppermann (US 5,477,777), Ford (US 5,245,693) and Miller (US 2015/0115483).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the humidifier of claim 1 and the airway pressure support system of claim 10. Specifically, the prior art of record does not disclose the humidifier includes a receiving member having an annular shaped body portion that defines a pocket fluidly coupled to and extending away from the interior pathway and a tongue member extending radially outwardly from the body portion wherein the receiving member is coupled to the wall portion of the conduit via a tongue and groove mechanism, whereby the tongue member of the receiving member is located in a grooved region of a frame member coupled to the wall portion of the conduit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785